Title: To George Washington from William Deakins, Jr., 3 November 1790
From: Deakins, William Jr.
To: Washington, George



Sir
George-Town [Md.] Novr 3. 1790

The day after you left this place We employed a Surveyor to lay down our Situations, but it has taken more time than We expected to Ascertain the Exact Quantity of Land held by each proprietor within the lines laid down—I expect on Sunday or Monday Next to hand you the platt & proposals from the holders of the land. I am Very respectfully Sir Your Obd Servt

Will. Deakins Junr

